Title: To George Washington from John Witherspoon, 7 June 1784
From: Witherspoon, John
To: Washington, George



Sir
London June 7. 1784

I was favoured with your Letter of the 10th of March just three Weeks ago. I have considered attentively the Subject of it & shall make a short Remark or two upon the Proposal. For Reasons which I think are very good & which I have no doubt of convincing you at meeting ⟨even⟩ so I have made & shall make no Mention whatever of this Matter in England except to a few Confidential Friends. The Disposition of the People in this Country is very far from what my Friends, who pressed the Voyage upon me, expected; though not different from what I looked for my self. Having during the whole War abstained from writing Politics as a matter of Prudence I have not yet begun it & therefore shall only say that Congress & yourself will learn from Mr Laurens how things stand & in most of his Sentiments or perhaps all Mr Reed & I perfectly agree.
In Scotland to which Country we propose to set off in a few Days The better sort of People are even more set against America than here but the common sort much more favourable to it & the Spirit of Emigration is very strong Some have corresponded with me & pressed me much to take some Measures to assist them but I have hitherto declined. I shall however when in that Country my self not only make known Your Proposals as they stand & obtain the Sentiments of People upon them but also hear their Observations & make my own upon any Alterations which might be made in their Terms. I suspect that lease holds will not in general be agreeable—the rather that all who go to the Northern Parts purchase the Lands in fee Simple. Yet the Reasons you give for not parting with it altogether are

good. However both Ends perhaps might be answered. How would it be for example to covenant with any body of Emigrants that a certain Tract should be surveyed & laid out in 100 Acre Lots which is the way in the Northern parts & then to sell the tract to them for what could be agreed for—conditioned that You should reserve a third part of the Lots either taken alternately or drawn by Lot & the improvement which they would receive would be a full Equivalent for parting with the rest. Or perhaps a Manner of holding well known in Scotland might strike many even to purchase the Land on a simple quitrent with fines of a years Rent of the real Value at the End of every Term suppose 19 years or at the Entrance of every Heir ⟨with⟩ something additional in Case of a Singular Successor as it is called in Scotland that is in Case of a Sale—This Method of a years Rent of the real Value at the Time the fines become due is more certain & Safe to both sides than a Rent rising in regular Proportions which you justly observe is a Speculative thing.
It is my Intention to commit this Short Letter to some Person who is going to America & I expect that Mr Reed & I will ourselves be there very soon if it please God to give us a safe Passage. As soon as I arrive in America you may expect a Letter from me on the Subject of Emigrants & in the mean time with respectful Complements to Mrs Washington & best wishes for your self I am Sir your most obedient humbl. Servant

Jno. Witherspoon

